FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the single unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 15, 16, 18, 22, 25, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (U.S. Publication No. 2007/0212273).
Concerning claims 1 & 18, Edwards discloses an air ionization system, comprising:
An air intake, and an air output (Figure 10);
An inner cavity (Figure 10);
One or more ion generators (5) positioned downstream of the air intake and inside of the inner cavity, wherein the one or more ion generators are configured to generate ions (paragraphs 51, 63 and 69);
An ozone removal assembly (4) positioned at least partially between the air output (at 8) and the one or more ion generators (paragraph 70) and surrounding the ion generator (Figure 10), wherein the ozone removal assembly contains an ozone dampening catalyst for removing at least some ozone from air (paragraphs, 46, 47, 71 79-82 and claim 17); and
A space between the ion generator (5) and the ozone removal assembly (4) as shown in Figure 10.



Regarding claims 3 & 4, the reference also discloses that the system includes an air supply duct frame (6) that is configured to attach to an air supply duct, wherein the air supply duct frame (6), the ion generator (5), and the ozone removal assembly (4) form a modular unit configured to be removed from the air supply duct and replaced as a single unit as shown in Figure 10.

Concerning claims 7-10, Edwards continues to disclose that the one or more ion generators comprises six straight ionization modules (paragraphs 51, 52 and 71) that are arranged end-to-end in a circular pattern as shown in Figures 4, 10 and 12.

With respect to claims 11 and 22, Edwards also discloses that the ozone removal assembly (4) is tubular with a cylindrical cavity and at least part of the one or more ion generators (5) are positioned in the cylindrical cavity (Figures 10 and 12).

Regarding claim 15, Edwards continues to disclose that the ozone removal assembly (4) completely surrounds the ion generator (5) as shown in Figure 10.

Concerning claim 16, the reference also discloses a fan configured to move air towards the ion generator (paragraph 69).



Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17-20 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mole (U.S. Publication No. 2017/0056543).
Concerning claims 1 & 17, Mole discloses an air ionization system, comprising:
(a)    an ion generator (24) configured to generate ions known as hydroxyl radicals (paragraphs 119-121); 
(b)    an ozone removal assembly (26) that at least partially surrounds the ion generators (24), wherein the ozone removal assembly contains a an ozone dampening catalyst for removing at least some ozone from air (paragraphs 94 and 119-121); and
Wherein the system further includes a filter (paragraph 93) positioned between a fan (30) and the ion generator (24) as shown in Figure 1.


An air intake, and an air output (Figures 1 & 5);
An inner cavity (Figures 1 & 5);
One or more ion generators (24) positioned downstream of the air intake and inside of the inner cavity, wherein the one or more ion generators are configured to generate ions (paragraphs 119-121);
An ozone removal assembly (26) positioned at least partially between the air output and the ion generator (Figure 5) and surrounding the ion generator (paragraph 94), wherein the ozone removal assembly contains an ozone dampening catalyst for removing at least some ozone from air (paragraphs 94 and 119-121); and
A space between the ion generator (24) and the ozone removal assembly (26) as shown in Figure 5.

Concerning claims 19 and 20, Mole discloses an air filter (paragraph 93) configured to filter air before the air contacts the one or more ion generators, and a fan configured to move air towards the ion generator (Figures 1 & 5).

With respect to claim 23, Mole also discloses that the air filter (22) is positioned between the air intake and the ion generator (24) as shown in Figures 1 & 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Publication No. 2007/0212273) in view of Schroder (U.S. Publication No. 2007/0253860).
Edwards is relied upon as set forth above.  Edwards does not appear to disclose that the air supply duct frame is attached to the air supply duct, the air supply duct has a cavity, and the one or more ion generators and the ozone removal assembly are positioned in the cavity.  Schroder discloses an air ionization system that includes an ion generator (407) for sterilizing air.  The reference continues to disclose that the ion generator is attached to an air supply duct (401) in such a way such that said generator is positioned within the cavity of the duct as shown in Figure 4.  Such a configuration allows the ion generator to sterilize air that passes through a ducting system before is it distributed to an environment of interest.  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to attach the system of Edwards in the cavity of an air supply duct in order to allow said system to sterilize air that passes through a ducting system before is it distributed to an environment of interest as exemplified by Schroder.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Publication No. 2007/0212273) in view of Cho et al. (U.S. Publication No. 2017/0189846).
Edwards is relied upon as set forth above. Edwards does not appear to disclose an air filter, wherein the air filter includes an airflow sensor in communication with a control system, wherein the sensors sense the rate of airflow through the clean air filter. Cho discloses a system for purifying an airflow with a clean air filter in order to remove initial particulates from the airflow (paragraphs 1 -3). The reference continues to disclose that the air filter includes an airflow sensor in communication with a control system, wherein the sensors sense the rate of airflow through the clean air filter (paragraphs 18-27 and 33). The control system further detects when the clean air filter should be changed based on the airflow through the clean air filter, and creates an alert as a light on a display of the control system in order to notify an operator that the filter should be replaced (paragraphs 27 and 33-35). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include an air filter in the system of Edwards in order to remove initial particulates from the airflow, and further include an airflow sensor in communication with a control system to sense the rate of airflow through the air filter and detect when the clean air filter should be changed based on the airflow through the air filter; as well as create an alert as a light on a display of the control system in order to notify an operator that the filter should be replaced as exemplified by Cho.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mole (U.S. Publication No. 2017/0056543).
Mole is relied upon as set forth above.  Mole does not appear to disclose that the ozone removal assembly is flat.  Nonetheless, in Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Accordingly, the claimed dimensions and shapes of a flat ozone removal assembly are considered to be not patentably distinct from the disclosed Mole ozone removal assembly device (See MPEP 2144.04).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mole (U.S. Publication No. 2017/0056543) in view of Iida et al. (U.S. Publication No. 2007/0098614).
Mole is relied upon as set forth above.  Mole does not appear to disclose that the ozone dampening catalyst is granulated.  lida discloses a method of rendering harmful gases harmless by oxidation ion radicals (paragraphs 5 and 55), wherein the harmful gases are transported past a plurality of oxidation electrodes (11 & 12) to render said gases harmless (paragraphs 25 & 26). The reference continues to disclose that the gases are transported past the ion radical oxidation generators and through a granulated ozone dampening catalyst to remove ozone in a manner such that the gases 
As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to transport the gases past the ion generators of Mole and through a granulated ozone dampening catalyst to remove ozone in a manner such that the gases with ions move into a space between the ion generator and an ozone removal assembly in which the granular ozone dampening catalyst is contained in order to enhance the oxidation process for a greater conversion of the harmful gases as exemplified by lida. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Publication No. 2007/0212273) in view of Krichtafovitch (U.S. Publication No. 2010/0089240).
Edwards is relied upon as set forth above.  Edwards does not appear to disclose a mounting frame configured to be mounted to an HVAC duct. Krichtafovitch discloses a system and method of delivering ions (paragraphs 24 and 26) to a HVAC duct (paragraph 46) with an ion generator assembly (102) to purify an airflow.  The reference continues to disclose that the system with the ion generator assembly is mounted to a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,350,541.
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant application are met by claims 1-31 of ‘541.  Thus, the obviousness type double patenting rejection exists.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,357,586.


Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,363,332.
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant application are met by claims 1-22 of ‘332.  Thus, the obviousness type double patenting rejection exists.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,363,522. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant application are met by claims 1-18 of ‘522.  Thus, the obviousness type double patenting rejection exists.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,406,476. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant application are met by claims 1-28 of ‘476.  Thus, the obviousness type double patenting rejection exists.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/510,803 (herein referred to as the reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant application are met by the claims of the reference application.  Thus, the obviousness type double patenting rejection exists.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799